DETAILED ACTION
This Office action is in reply to correspondence filed 1 February 2022 in regard to application no. 16/814,968.  Claims 9-14 have been cancelled.  Claims 1-8 and 15-20 are pending, of which claims 15-20 have been withdrawn from consideration; claims 1-8 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: now redrafted as an independent claim, claim 3 is directed to a related but distinct process than that of claim 1. (Although both claims are directed to an “apparatus”, the apparatus per se is merely a generic computer; the process is the only thing that could possibly distinguish over the art.) The process of claim 1 is directed to replacing a first message with a second message and determining a number of views based on a number of vehicles, classified in G07C5/008. The process of claim 3 is directed to determining reactions to a parking permit, classified in G07B15/02. If these had been presented as independent claims originally they would then have been restricted, as the materially different function and effect coupled with the diversity of classification would present an undue burden to the examiner, as a search for one is unlikely to yield results relevant to the other.
claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, from which the others depend, includes determining “a number of vehicles” imaged, but, as mentioned in the previous Office action, the applicant has provided no algorithm or other means by which a computer could detect a number of 
Simply saying it is done using “computer image recognition” is meaningless, as it is circular, merely labeling the undisclosed algorithm in terms of its purported effect.  Again, as stated previously in referring to MPEP § 2161.01(I), the difficulty is that the inventor has not disclosed how the determination is to be performed.  The disclosure is wholly insufficient to convey to one of ordinary skill in the art at the relevant time that the inventor was in possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a statutory category of invention, as each is directed to an assembly (manufacture).  Claim 1 will serve as representative, and recites presenting a message on a display, replacing it, receiving images and providing information based on the images about the number of views of the messages, which itself is determined by a number of vehicles in an image.  The messages may be advertisements (claim 2).  Thus this recites advertising behavior, as providing advertisements and tracking their performance are steps an advertiser would normally take in the ordinary course of advertising.

This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information related to messages that are displayed, views of the messages and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a processor is “configured with instructions executable to” perform the abstract steps does not go beyond such general linkage.

That a display is “on a vehicle” is simply field-of-use language that attempts to confine the invention to a particular environment.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4 and 5 consist entirely of nonfunctional printed matter and claims 6-8 consist entirely of nonfunctional, descriptive language, neither of which are of any patentable significance.  The claims are not patent eligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Terzian (U.S. Publication No. 2018/0300746) in view of Tunstall (U.S. Publication No. 2020/0082438, filed 5 September 2019).

In-line citations are to Terzian.
With regard to Claim 1:
Terzian teaches: An assembly comprising:
at least one imager; [0009; “a plurality of intelligent camera sensors for taking 
images and video along a particular field-of-view around and external to the self-
driving vehicle”]
at least one display on a vehicle; [abstract; “video display signage”; sheet 1, fig. 1 showing it on the side of a truck]
at least one processor configured with instructions executable to: [0009; a “processor” executes “software”] 
present a first message on the display at a first time [0007; the “vehicles” display “advertising”] and replace the first message with a second message on the display at a second time; [id.; the advertisements are “ever-changing advertisements”] 
receive images from the imager; [0009, as cited above] and 
wirelessly transmit, using a wireless transceiver to a network server, a signal... 
[0011; the system sends data using a “wireless-based link” to a “computing platform”] 

Terzian does not explicitly teach that data are indicating a number of views of the first message, the number of views being determined based at least in part on computer image recognition implemented on the images and being based on a number of vehicles imaged by the imager, but in addition to being of no patentable significance as explained below, it is known in the art.  Tunstall teaches an advertising system [title] that can determine an approximate number of view of an advertisement by analyzing image data to count the “number of vehicles” that pass by a display using “recognition” of image data. [0084] Tunstall and Terzian are analogous art as each is directed to electronic means for presenting advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tunstall with that of Terzian 

The content of the information transmitted consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and is therefore considered but given no patentable weight; the basis of determining the number of views is of no patentable significance as it is nowhere positively recited that the claimed assembly plays any role in the determination.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The assembly of Claim 1, wherein the first message comprises an advertisement. [0007, as cited above in regard to claim 1] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of Ortiz et al. (U.S. Publication No. 2020/0007934).

With regard to Claim 4:
The assembly of Claim 1, wherein the instructions are executable to: 
present on a user device a solicitation to present the first message on the display along with a selector selectable to accept or decline the solicitation. 

Terzian and Tunstall teach the assembly of claim 1, but do not explicitly teach the claimed solicitation, but in addition to being of no patentable significance as explained below, it is known in the art.  Ortiz teaches a system for distributing multimedia content [title] such as “advertisements” or “promotions”. [0006] His system may determine a “number of desired audience views” for an advertising campaign, [0121] and may capture this as a “number of impressions” [0123] which may be discerned based on “interactivity” with a “clickable banner”. [0154] Ortiz and Terzian are analogous art as each is directed to electronic means for managing advertising information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ortiz with that of Terzian and Tunstall as it is simply a substitution of one known part for another with 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Nowhere is it positively claimed that anyone interacts with the selector; it is at most merely displayed.  The reference is provided for the purpose of compact prosecution.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of He (U.S. Publication No. 2015/0262256).

With regard to Claim 5:
The assembly of Claim 1, wherein the instructions are executable to: 
present on a user device within a vehicle a field into which the first message can be entered using an input device.

Terzian and Tunstall teach the assembly of claim 1, but do not explicitly teach providing a text entry field, and though it is of no patentable significance as explained below, it is known in the art.  He teaches a system for managing feedback from advertisement viewers [abstract] in which a “number of impressions” is tracked, [0047] and which provides a space for the user to “provide like feedback” by “entering selections or text for submission to the 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of He with that of Terzian and Tunstall as it is simply a substitution of one known part for another with predictable results, simply displaying He’s data in place of that of Terzian; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Nowhere is it positively claimed that anyone enters any text into a space; it is at most merely displayed.  The reference is provided for the purpose of compact prosecution.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of Koo (U.S. Publication No. 2016/0133128).

With regard to Claim 6:
The assembly of Claim 1, wherein the number of views of the first message indicates a number of vehicles within a first distance of the license plate frame. 



It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Koo with that of Terzian and Tunstall in order to correct a vehicle’s position (e.g. if too close) as taught by Koo [abstract]; further, it is simply a substitution of one known part for another with predictable results, simply interpreting a datum in the manner of Koo rather than 
that of Terzian; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1, as it consists entirely of 
nonfunctional, descriptive language, which discloses at most how a human might 
interpret data but which imparts neither structure nor functionality to the claimed 
assembly.  The reference is provided for the purpose of compact prosecution.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall (in the case of claim 8, further in view of Koo) further in view of Harer (U.K. Patent Pub. No. 2565345).

These claims are similar so are analyzed together.
With regard to Claim 7:
The assembly of Claim 1, wherein the number of views of the first message indicates a number of vehicles imaged within a first time period.

With regard to Claim 8:
The assembly of Claim 6, wherein the number of views of the first message indicates a number of vehicles imaged within a first time period.

Terzian and Tunstall teach the assembly of claim 1 and, with Koo, the assembly of claim 6, but do not explicitly teach that a datum indicates a number of vehicles imaged within a time period, but in addition to being of no patentable significance as explained below, it is known in the art.  Harer teaches a method of determining whether a vehicle is being followed [title] in which a “second vehicle”, which reads on a number (1) of vehicles, must “appear in a greater number of image frames” than a threshold over a “period of time” [pg. 2, lines 34- 35] before it is determined that the second vehicle is following the first.  Harer and Terzian are analogous art as each is directed to the use of electronics related to the exterior of a moving or movable vehicle. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Harer with that of Terzian and Tunstall (and, in the case of claim 8, Koo) in order to determine a relation between two vehicles, as taught by Harer; further, it is simply a substitution of one known part for another with predictable results, simply interpreting a datum in the manner of Harer rather than that of Terzian; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from claims 1 and 6, as they consist entirely of nonfunctional, descriptive language, which discloses at most how a human might interpret data but which imparts neither structure nor functionality to the claimed assembly.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant's arguments filed 1 February 2022 in regard to rejections made under 35 U.S.C. §§ 112(a) and 101 have been fully considered but they are not persuasive.  In regard to 112(a), that a satisfactory description “may be found in originally-filed claims” has nothing whatever to do with MPEP § 2161.01(I) and the standard for written description as it applies specifically to computer software.  Captcha is well-known technology whose effect, if not premise, is understood by the public at large, and the notorious fact that a captcha frequently asks a user to identify frames that include vehicles as opposed to those that do not is per se sufficient to identify that .
In regard to § 101, the Examiner has not “boiled down” the claim to advertising behavior; all the Examiner said, and maintains, is that the claims recite, that is, set forth or describe, advertising behavior.  In regard to the “particular machine or manufacture”, MPEP § 2106 also makes it explicitly clear that a generic computer is not the sort of “particular machine” meant there.  Claim 3 has been withdrawn by the Examiner and so arguments in regard to it are moot.
The Examiner does not need to provide evidence of abstraction; there is nothing in the MPEP to suggest this nor any case law of which the Examiner is aware, and the applicant supplies none.  Collecting information, regardless of the type of information collected, is within the realm of abstraction; see for example Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016).
There is no meaningful technical similarity between the claims at issue in DDR Holdings, in which the ordinary operation of a click-away was modified such that a user, rather than going to an intended, external landing page, would instead be sent to a site within the control of the invention but which mimicked the look of the intended page; such a thing would have made no sense at all in any pre-internet context.  By contrast, the Examiner has easily described a quite-plausible scenario, previously and above, producing the effect of the present invention without avail of any technology at all.
That a person cannot wirelessly transmit information is both incorrect and irrelevant.  First, when people simply speak, no wires are involved.  Of more relevance, 
In regard to Berkheimer, that standard requires evidence to support an Examiner’s assertion that a non-abstract claim element is well-understood, routine and conventional.  As the Examiner has found nothing beyond a generic computer, as the Supreme Court in Alice (and the Federal Circuit repeatedly thereafter) has said a generic computer is not per se sufficient, and as the applicant has not pointed out any non-abstract claim element and asserted that it is beyond the well-understood, routine and conventional, no evidentiary support is needed.
The Examiner finds no basis, and the applicant provides none, for the “clear legal error” of not providing a detailed analysis of each dependent claim (Mayo says nothing whatever about any detailed level of analysis), and more to the point, the applicant does not specify or even hint at any feature of any claim which he believes ought to be sufficient to confer patent eligibility, and the Examiner finds none.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1, 2 and 4-8 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Malik is not relied upon as a basis for any rejection herein, and the Examiner has incorporated the teaching of Tunstall to meet limitations added by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694